Name: Commission Regulation (EEC) No 1377/86 of 7 May 1986 on transitional measures concerning the application of certain monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . .5 . 86 Official Journal of the European Communities No L 120/35 COMMISSION REGULATION (EEC) No 1377/86 of 7 May 1986 on transitional measures concerning the application of certain monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3156/85 of 11 November 1985 on transitional measures concerning the application of certain monetary compen ­ satory amounts in the trade of certain Member States ('), and in particular Article 1 1 thereof, Whereas Regulation (EEC) No 3156/85 laid down a framework for measures , intended to prevent artificial traffic at the time of changes in the monetary compensa ­ tory amounts ; Whereas new agricultural conversion rates have been fixed for the sectors of milk and milk products and of beef and veal by Council Regulation (EEC) No 1333/86 (2); Whereas these new rates result in a considerable change in the size of monetary compensatory amounts applicable , in particular, in Italy and in Greece ; Whereas it is likely that on this occasion speculative traffic in certain products will occur, and possibly deflect trade ; Whereas in order to prevent such deflections it should be specified, that the monetary compensatory amounts for these products applicable before the fixing of these new rates shall remain applicable for a limited period beyond that date ; whereas the exact products and the length of the period applicable to each must be determined in the light of the specific conditions governing the marketing of these products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3156/85 shall apply from 12 May 1986 as follows : (a) the date of the change shall be 12 May 1986 ; (b) the initial date shall be 25 April 1986 ; (c) the products and the periods indicated in Annex I to Regulation 3156/85 shall be those indicated in Annex I to this Regulation ; (d) application of Annex II to Regulation 3156/85 shall be extended to Part A thereof ; the movements and products affected shall be those indicated in Annex II to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal oj the European Communities. It shall apply with effect from 12 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 310 , 21 . 11 . 1985, p . 27 . ( 2) OJ No L 119 , 8 . 5 . 1986 , p . 1 . No L 120/36 Official Journal of the European Communities 8 . 5 . 86 ANNEX I Products concerned Applicable until Beef and veal I 02.01 Alia) 19 May 1986 02.01 A II b) 16.02 B III b) 1 aa) | 12 June 1986 Milk and milk products I 04.03  12 July 1986 as 04.04 concerns exports from Italy  31 December 1986 as concerns exports from Greece Goods covered by Regulation (EEC) No 3033/80 I 21 .07 G VI a IX  12 July 1986 as concerns exports from Italy  31 December 1986 as concerns exports from Greece ANNEX II A 1 2 3 Exports from  Greece  Italy Products concerned The products referred to in Annex I The products referred to in Annex I Destination Other Member States and non-member countries Other Member States and non-member countries